Citation Nr: 1751124	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction now rests with the RO in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 50 percent disabling for his service-connected PTSD.

The Veteran underwent a VA PTSD examination in January 2012.  The examiner found that the Veteran's PTSD was manifested by symptoms described by the diagnostic criteria including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran was not totally disabled due to his PTSD.  His occupational functioning would be impacted by his panic attacks, isolation, irritability, and decreased concentration.  However, he would have difficulty finding employment due to his other medical problems combined with his PTSD.

In August 2017, the Veteran testified at his Board hearing that his PTSD had worsened.  He described having nightmares, inability to work with people, isolating himself, feeling judged at all times, and acting extremely hypervigilant.  He reported having thoughts of suicide as well as issues of unprovoked anger, lapse of judgement, short-term memory loss, and difficulty of focusing and concentrating.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (2014); 38 C.F.R. § 3.159 (c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992). 

Given the Veteran's assertion that his PTSD symptoms have worsened, a remand is warranted for a new VA examination.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In addition, the issue of entitlement to TDIU is inextricably intertwined with the Veteran's PTSD claim, as the outcome of the claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the claim for a TDIU must be readjudicated after the PTSD claim is readjudicated following the completion of the development requested on remand.


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records and associate those with the claims file.

2. After completion of the foregoing, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of his PTSD.  The examiner should review the evidence associated with the record and note that review in the report.  The examiner should identify the nature, frequency, and severities of all current manifestations of the Veteran's PTSD and specify the degree of occupational or social impairment.  The examiner should also specify the occupational tasks that are limited by this disability given the Veteran's education, training and occupational experience.  The examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history, his educational history, and the mental ability required to earn substantially gainful employment given the Veteran's education, training and occupational experience.

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130 (2017), and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.

3. Then readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




